
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1


SHARE PURCHASE AGREEMENT


        THIS AGREEMENT made as of 31 October 2006 between Fontana
Beteiligungs GmbH, a limited liability company incorporated under the laws of
Austria and registered in the Commercial Register under FN 186272 f, with its
principal place of business in Magna Straße 1, 2522 Oberwaltersdorf, Austria,
("Seller") and MAGNA STEYR Metalforming AG, a corporation incorporated under the
laws of Austria and registered in the Commercial Register under FN 187453 t,
with its principal place of business in Magna Straße 1, 2522 Oberwaltersdorf,
Austria, ("Purchaser").

WHEREAS:

A.Seller owns the fully paid-in share quota (the "Purchased Share") in Fontana
Sportveranstaltungs GmbH (the "Subject Company"), which company operates a golf
course, tennis and other sports facilities in Oberwaltersdorf, Austria, under
the name "Golf and Sports Club Fontana" (the "Business");

B.Purchaser intends to acquire the Business by way of purchase of the Purchased
Share and Seller intends to sell the Purchased Share; and

C.Certain capitalized terms used herein have the meanings ascribed thereto in
Schedule A;


NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants hereinafter set forth, the Parties hereto agree as follows:


ARTICLE 1: ACTION BY SELLER AND PURCHASER


1.1Seller and Purchaser hereby agree as follows:

1.1.1Seller hereby agrees to sell and irrevocably declares to transfer on the
Delivery Date the Purchased Share to Purchaser and Purchaser hereby agrees to
purchase and irrevocably declares to accept the transfer of the Purchased Share
on the Delivery Date with economic effect as and from the Effective Date on the
terms and conditions hereinafter set forth, for a consideration equal to the
Purchase Price payable as provided in this Agreement;

--------------------------------------------------------------------------------



1.1.2Purchaser shall deliver to Seller the Purchase Price as contemplated by
Section 2.3 of this Agreement;

1.1.3Title to the Purchased Share shall be transferred to Purchaser on the
Delivery Date subject to the condition precedent as provided in Section 5.1.4 of
this Agreement; and

1.1.4Seller and Purchaser shall execute and deliver any and all other documents
and take such other actions as may be required in order to complete the
transactions contemplated herein.



1.2All deliveries hereunder required by Seller and Purchaser shall be made at
the offices of Dorda Brugger Jordis Rechtsanwälte GmbH, Dr. Karl Lueger-Ring 10,
1010 Vienna, Austria, or such other place as Seller and Purchaser
mutually agree.

1.3Any tender of documents or money under this Agreement may be made upon the
Parties or their respective legal counsel and money may be tendered by official
bank draft drawn upon an Austrian commercial bank or by negotiable cheque
payable in Euros or, with the consent of the Party entitled to payment, by wire
transfer of immediately available funds to the account specified by that Party.


ARTICLE 2: PURCHASE PRICE


2.1The Purchase Price payable by Purchaser for the Purchased Shares shall,
subject to any adjustments required by Section 2.4, and exclusive of all
applicable sales, transfer, stamp, VAT or other taxes, be the amount of
€ 13,218,290.25.

2.2In the event that the transactions contemplated herein are not completed by
reason other than a default by Purchaser to fulfill the conditions set forth in
Section 5, the Purchase Price, if already paid, together with any accrued
interest thereon shall be returned to Purchaser. Seller and Purchaser expressly
agree that the non-completion by Purchaser of the transactions contemplated
herein due to Seller's failure to fulfill the conditions set forth in Section 5
shall not be considered a default of Purchaser.

2

--------------------------------------------------------------------------------



2.3On the Delivery Date, Purchaser shall satisfy the Purchase Price by wire
transfer of immediately available funds to an account designated in writing
by Seller.

2.4The Purchase Price will be increased or decreased by the exact amount, if
any, by which the Net Working Capital reflected on the Closing Financial
Statements is greater or less than the Net Working Capital calculated as of
30 September 2006 (set out in Schedule B hereto).

2.5As at the close of business on the Effective Date, Seller and Purchaser will
count and value the inventory of the Subject Company.

2.6As soon as practicable, and in any event not later than 60 days after the
Delivery Date, Purchaser shall prepare and deliver to Seller the Closing
Financial Statements. Seller shall cooperate fully with Purchaser in the
preparation of the Closing Financial Statements.

2.7Within 30 days after delivery by Purchaser to Seller of the Closing Financial
Statements, Seller or Purchaser, as the case may be, shall pay to the other by
wire transfer, cheque or bank draft, the amount by which the Purchase Price is
to be adjusted pursuant to Section 2.4.

2.8The Parties shall amicably resolve any differences in the Closing Financial
Statements raised by Seller, acting in good faith.

2.9All amounts paid as adjustments to the Purchase Price under Section 2.4 shall
be paid together with interest thereon calculated monthly from the Delivery Date
to the date of payment, at the rate per annum equal to EURIBOR + 1%.


ARTICLE 3: REPRESENTATIONS AND WARRANTIES


3.1Seller covenants, represents and warrants as follows and acknowledges that
Purchaser is relying upon such covenants, representations and warranties in
connection with the purchase by Purchaser of the Purchased Share:

3.1.1Organization and Good Standing — Seller is a limited liability company duly
incorporated and organized and validly existing under the laws of Austria and
has the corporate power to own its property, including the Purchased Share.
Subject Company is a limited liability company duly incorporated and organized
and validly existing under the laws of Austria;

3

--------------------------------------------------------------------------------



3.1.2Bankruptcy, etc. — No bankruptcy, insolvency or receivership proceedings
have been instituted or are pending, or are, to the best of Seller's knowledge,
threatened, against Seller or Subject Company, and each of Seller and Subject
Company is able to satisfy its liabilities as they become due;

3.1.3Capacity to Carry on Business — Each of Seller and Subject Company has all
necessary corporate power, authority and capacity to own its property and assets
and to carry on the Business as presently owned and carried on by it;

3.1.4Due Authorization, etc. — Seller has all necessary corporate power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement. The execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of Seller.
The entering into of this Agreement and the completion of the transaction
contemplated hereby will not result in the violation of any terms and provisions
of the constituting documents or by-laws of Subject Company;

3.1.5Absence of Conflicting Agreements — Seller is not a party to, bound or
affected by, or subject to, any indenture, mortgage, lease, agreement,
obligation, instrument, arbitration award, charter or by-law provisions,
statute, regulation, order, judgment, decree, licence, permit or law which would
be violated, contravened, breached by, or under which any default would occur or
an encumbrance would be created as a result of, the execution and delivery of
this Agreement or the consummation of any of the transactions contemplated by
this Agreement, and which would have a material adverse impact on the Subject
Company or the Business;

3.1.6Enforceability of Obligations — This Agreement constitutes a valid and
binding obligation of Seller enforceable against it in accordance with its
terms, provided that enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, and other similar laws generally affecting
enforceability of creditors' rights, and that equitable remedies such as
specific performance and injunction are in the discretion of the court from
which they are sought;

4

--------------------------------------------------------------------------------



3.1.7Business in Compliance with Law — In all material respects, the operations
of the Business have been and are now conducted in compliance with all
applicable laws, other than as may be disclosed on a Schedule, and Seller has
not received any notice of any alleged material breach of any such laws;

3.1.8Subsidiaries — The Subject Company does not have any interest in the shares
of any other corporation, except for its fully paid-in share quota in Fontana
Restaurant GmbH, a limited liability company incorporated under the laws of
Austria and registered in the Commercial Register under FN 276880 b, with its
principal place of business in Fontana Allee 1, 2522 Oberwaltersdorf, Austria,
with a nominal value of Euro 14,000;

3.1.9Capitalization — the Purchased Share is a fully paid-in share-quota in the
Subject Company and, upon completion of the transactions contemplated hereby and
by documentation required under Austrian law, shall be validly transferred to
Purchaser with good and marketable title free and clear of any claims, liens,
encumbrances or security interests whatsoever;

3.1.10Title — The Purchased Share will, on the Delivery Date, constitute 99.8%
of the registered capital of the Subject Company. The balance of 0.2% of the
registered capital of the Subject Company is held by Mr Thomas Schultheiss as
trustee to Seller (the "Trustee Share");

3.1.11Demerger — The Subject Company has validly acquired the Business by way of
a demerger according to the Demerger and Transfer Agreement concluded between
Seller and the Subject Company on 26 September 2006 (the "Demerger Agreement",
attached hereto as Schedule C) on the basis of the Demerger Balance Sheet of
Seller as of 31 December 2005 (the "Demerger Balance Sheet", see Exhibit 3
to the Demerger Agreement);

5

--------------------------------------------------------------------------------



3.1.12Guarantees — The Subject Company has not given or agreed to give, or is a
party or bound by, any guarantee or indemnity in respect of indebtedness, or
other obligations, of any person, or any other commitment by which the Subject
Company is, or is contingently, responsible for such indebtedness or other
obligations, except as listed in Exhibit 11 to the Demerger Agreement;

3.1.13Demerger Balance Sheet — The Demerger Balance Sheet as of 31 December 2005
has been established in accordance with the applicable legal provisions of the
Austrian Commercial Code and the generally accepted Austrian accounting
principles, including but without limitation with respect to valuation methods
and valuation election rights, and gives a true and fair view of the Business
demerged to the Subject Company; the lists of assets, receivables, liabilities
and reserves attached to the Demerger Agreement as Exhibits 6 to 10 are complete
and correct;

3.1.14Taxes — Taxes of the Subject Company and social security contributions for
employees of the Subject Company and taxes and social security contributions
related to the Business up to and including the Effective Date were paid if due
or if not due were properly and adequately reflected in the financial records of
the Subject Company, including the Demerger Balance Sheet as of
31 December 2005. "Tax" and/or "Taxes" shall mean any incentive payments, real
estate transfer taxes or charges by the governmental authorities and/or any
fiscal and/or financial public burdens including related penalties on the
Subject Company and/or the Business;

3.1.15Employees — The Employees of the Subject Company are listed in Exhibit 18
to the Demerger Agreement. To the best of Sellers's knowledge, the Subject
Company has fully complied with all material applicable laws, regulations and
decrees relating to employment, including but not limited to such relating to
discrimination, hours of work, and the payment of wages or overtime wages. To
the best of Sellers's knowledge, there are no material complaints, material
controversies, lawsuits or other proceedings pending against the Subject Company
brought by or on behalf of any applicant for employment or any employee relating
to any such law, regulation or decree, or alleging breach of any express or
implied contract of employment, of any law, regulation or decree governing
employment or the termination thereof, or of any other discriminatory, wrongful
or tortuous conduct in connection with the employment relationship;

6

--------------------------------------------------------------------------------



3.1.16Real Estate — The premises of the Subject Company are shown in the map
Exhibit 4 to the Demerger Agreement, the real estate of the Subject Company is
listed in Exhibit 5 to the Demerger Agreement (provided however that the
registration in the land register of the transfer to the Subject Company has not
yet occured);

3.1.17Environment — To the best of Seller's knowledge, the Business is being
conducted in accordance with all material applicable environmental laws,
regulations and decrees. Seller is not aware of any facts that give rise to
claims due to material non-compliance with applicable environmental laws,
regulations and decrees.

To the best of Seller's knowledge, no written or oral notice from the competent
authorities has been received by Seller or the Subject Company in relation to
the Business for any claim related to the violation of material applicable
environmental laws, regulations and decrees by Seller or the Subject Company.

3.1.18Intellectual Property — All intellectual property of the Business
(the "Intellectual Property") is listed in Exhibit 13 to the Demerger Agreement,
and is valid and subsisting and is in good standing free and clear of all
security interests, claims, liens, objections and infringements of every nature
and kind and all registrations therefor have been kept renewed and are in full
force and effect. Except for Intellectual Property which is licensed from third
parties, Subject Company owns all the Intellectual Property with good and
marketable title. The operations of the Business, the manufacture, storage, use
and sale by it of any products and the provision by it of its services do not
involve infringements or claimed infringement of any patent, trade-mark, trade
name or copyright. No employee of the Seller or Subject Company owns, directly
or indirectly in whole or in part, any patent, trade-mark, trade name, brand
name, copyright, invention, process, know-how, formula or trade secret which the
Subject Company is presently using in connection with the operation of the
Business, or the use of which is necessary for the Business.

7

--------------------------------------------------------------------------------



3.1.19Expropriation — No part of the Business has been taken or expropriated by
any governmental authority, nor has any notice or proceeding been given or
commenced in respect of the Business, nor, to the best of Seller's knowledge,
has any governmental authority indicated any intent to give such a notice or
commence any such proceedings;

3.1.20Insurance — Subject Company maintains all policies of insurance, issued by
responsible insurers, as are appropriate to the Business, in the amounts, and
against the risks, as are customarily carried and insured against by owners of
comparable businesses, properties and assets; all such policies of insurance are
in full force and effect, and will continue to be so until the Delivery Date;
there is no default, whether as to the payment of premium or otherwise, under
the terms of any policy, nor have Seller and/or Subject Company failed to give
any notice or present any claim under any insurance policy in due and
timely fashion;

3.1.21Membership Rights — A list of the members is attached to the Demerger
Agreement as Exhibit 14. Except as set forth in Exhibit 14 to the Demerger
Agreement, other than members nominated by Magna International Inc. and/or its
subsidiaries pursuant to a preferred access agreement, there are no arrangements
with any members that are inconsistent with the terms of such membership
application, agreement or rules;

3.1.22Litigation — There is not presently outstanding any judgment, decree,
injunction, rule or order of any governmental authority which may materially
affect title to the Purchased Share, or have a material effect (i) on the
ability of Purchaser to carry on the Business, or (ii) on the ability of Seller
to complete the transactions contemplated by this Agreement; a litigation list
regarding the Subject Company is attached to the Demerger Agreement as
Exhibit 19;

8

--------------------------------------------------------------------------------



3.1.23Books and Records — All financial, operational, sales and purchase as well
as supplier and customer records, together with all business reports, plans and
projections, as well as other documents, surveys, plans, files, records and
correspondence relating to the Business (the "Books and Records") have been
delivered or made available to Purchaser. Such Books and Records fairly and
correctly set out and disclose in all material respects the financial position
of the Subject Company and all material financial transactions relating to its
business have been accurately recorded in such Books and Records;

3.1.24Corporate Records — The corporate records of the Subject Company have been
delivered or made available to Purchaser and such records include complete and
accurate minutes of all meetings of the directors or shareholders of the Subject
Company, as applicable, held to date or resolutions passed by the directors or
shareholders on consent, since the date of its incorporation;

3.1.25Consents — There are no consents, authorizations, licences, permits,
approvals or orders of any person or governmental authority required to permit
Seller to complete the transactions contemplated by this Agreement;

3.1.26Location of Assets — all of the assets of the Business are located on the
real property of the Business;

3.1.27Licences — All licences which are necessary for the conduct, ownership and
operation of the Business are in full force and effect, and are set out in
Exhibit 12 to the Demerger Agreement. There have been no violations of the terms
of any such licence, and no proceedings are pending or threatened to revoke or
limit any such licence;

3.1.28Rights, Privileges, etc. — There are no material rights, privileges or
advantages presently enjoyed by the Business which might be lost as a result of
the consummation of the transactions contemplated under this Agreement; and

3.1.29Disclosure — None of the foregoing representations, warranties and
statements of fact contains any untrue statement of material fact or omits to
state any material fact necessary to make any such representation, warranty or
statement not misleading to a prospective purchaser of the Purchased Share
seeking full information concerning the matters which are the subject of those
representations, warranties and statements.

9

--------------------------------------------------------------------------------



3.1.30Absence of Changes — Since the date of the Demerger Balance Sheet, there
has not been:

3.1.30.1any material change in the financial condition, operations or prospects
of the Business or the Subject Company other than changes in the ordinary and
usual course of business, none of which has been materially adverse;

3.1.30.2any damage, destruction, loss, labour trouble or other event,
development or condition of any character (whether or not covered by insurance)
materially and adversely affecting the Business or the Subject Company; or

3.1.30.3any material level of change in the Inventories.

3.1.31Absence of unusual transactions — Since the date of the Demerger Balance
Sheet, the Seller has not:

3.1.31.1transferred, assigned, sold or otherwise disposed of any of the assets
shown or reflected in the Demerger Balance Sheet or cancelled any debts or
entitlements except, in each case, in the ordinary and usual course of business;

3.1.31.2incurred or assumed any obligation or liability (fixed or contingent),
except unsecured current obligations and liabilities incurred in the ordinary
and usual course of business;

3.1.31.3discharged or satisfied any lien or encumbrance, or paid any obligation
or liability (fixed or contingent) other than liabilities included in the
Demerger Balance Sheet and liabilities incurred since the date of the Demerger
Balance Sheet in the ordinary and usual course of business;

3.1.31.4suffered an extraordinary loss, waived or omitted to take any action in
respect of any rights of substantial value, or entered into any commitment or
transaction not in the ordinary and usual course of business where such loss,
rights, commitment or transaction is or would be material in relation to the
Business or the Subject Company;

10

--------------------------------------------------------------------------------







3.1.31.5granted any bonuses, whether monetary or otherwise, or made any general
wage or salary increases in respect of personnel which the Subject Company
employs in the Business, or changed the terms of employment for any employee
except in the ordinary course of business and consistent with past practice;

3.1.31.6hired or dismissed any senior employees, other than in the ordinary
course of business;

3.1.31.7mortgaged, pledged, subjected to lien, granted a security interest in or
otherwise encumbered any of its assets or property, whether tangible or
intangible; or

3.1.31.8authorized, agreed or otherwise become committed to do any of
the foregoing.



3.2.Purchaser covenants, represents and warrants as follows and acknowledges
that Seller is relying upon such covenants, representations and warranties in
connection with the sale by Seller of the Purchased Share:

3.2.1Organization and Good Standing — Purchaser is a corporation duly organized
and validly existing under the laws of Austria and has the corporate power to
own its property, including the Purchased Share;

3.2.2Bankruptcy, etc. — No bankruptcy, insolvency or receivership proceedings
have been instituted or are pending or, to Purchaser's knowledge, are threatened
against Purchaser, and Purchaser is able to satisfy its liabilities as they
become due;

3.2.3Due Authorization, etc. — Purchaser has all necessary corporate power,
authority and capacity to enter into this Agreement and to perform its
obligations under this Agreement; the execution and delivery of this Agreement
and the consummation of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of Purchaser;

11

--------------------------------------------------------------------------------



3.2.4Absence of Conflicting Agreements — Purchaser is not a party to, bound or
affected by, or subject to, any indenture, mortgage, lease, agreement,
instrument, arbitration award, charter or by-law provisions, order or judgment
which would be violated, contravened, breached by, or under which any default
would occur as a result of the execution and delivery of, this Agreement or the
consummation of any of the transactions contemplated by this Agreement;

3.2.5Enforceability of Obligations — This Agreement constitutes a valid and
binding obligation of Purchaser enforceable against it in accordance with its
terms, provided that enforcement may be limited by bankruptcy, insolvency,
liquidation, reorganization, and other similar laws generally affecting
enforceability of creditors' rights, and that equitable remedies such as
specific performance and injunction are in the discretion of the court from
which they are sought;

3.2.6Consents — Other than the required consent of MID Islandi, sf., lender to
Magna Entertainment Corp., there are no consents, authorizations, licences,
franchise agreements, permits, approvals or orders of any person or governmental
authority required to permit Purchaser to complete the transactions contemplated
by this Agreement.



3.3Each Party represents and warrants to the other Party that no Person engaged
by it is entitled to a brokerage commission, finder's fee or other like payment
in connection with the transactions contemplated by this Agreement.

3.4No investigations made by or on behalf of either of the Parties shall have
the effect of waiving, diminishing the scope of, or otherwise affecting any
representation or warranty made in this Agreement.


ARTICLE 4: SURVIVAL OF REPRESENTATIONS AND WARRANTIES:


4.1The covenants, representations and warranties of each of Seller and Purchaser
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Share herein provided for, for a period of two (2) years from
the Delivery Date, unless otherwise agreed upon in this Section 4.

12

--------------------------------------------------------------------------------



4.2The covenants, representations and warranties of Seller contained in
Section 3.1.14 of this Agreement (Taxes and social security contributions) shall
survive the closing of the purchase and sale of the Purchased Share herein
provided for, for a period of six (6) months after such Taxes or social security
contributions are finally assessed.

4.3The covenants, representations and warranties of Seller contained in
Section 3.1.17 of this Agreement (Environment) shall survive the closing of the
purchase and sale of the Purchased Share herein provided for, for a period of
five (5) years from the Delivery Date.


ARTICLE 5: CONDITIONS PRECEDENT


5.1The obligation of Seller to complete the transactions contemplated by this
Agreement shall be subject to the satisfaction of, or compliance with, on or
before the Delivery Date, each of the following conditions precedent (each of
which is hereby acknowledged to be included for the exclusive benefit of Seller
and may be waived by Seller in whole or in part):

5.1.1Truth and Accuracy of Representations of Purchaser — All of the
representations and warranties of Purchaser made in or under this Agreement,
including, without limitation, the representations and warranties made by
Purchaser in Section 3.2, shall be true and correct as at the Delivery Date and
with the same effect as if made as of such date (except as those representations
and warranties may be affected by the occurrence of events or transactions
expressly contemplated and permitted by this Agreement);

5.1.2Performance of Obligations — Purchaser shall have performed or complied
with, in all material respects, all its obligations, covenants and agreements
under this Agreement;

5.1.3Consents, Authorizations and Registrations — A shareholders' resolution of
Seller's shareholders and a supervisory board resolution of Purchaser's
Supervisory Board approving the completion of the transactions contemplated by
this Agreement shall have been obtained at or prior to the Delivery Date;

5.1.4Payment of Purchase Price — The Purchase Price shall have been paid
to Seller.

13

--------------------------------------------------------------------------------





5.2The obligation of Purchaser to complete the transactions contemplated by this
Agreement shall be subject to the satisfaction of, or compliance with, on or
before the Delivery Date, each of the following conditions precedent (each of
which is hereby acknowledged to be included for the exclusive benefit of
Purchaser and may be waived by Purchaser in whole or in part):

5.2.1Truth and Accuracy of Representations of Seller — All of the
representations and warranties of Seller made in or under this Agreement,
including, without limitation, the representations and warranties made by Seller
in Section 3.1, shall be true and correct as at the Delivery Date and with the
same effect as if made as of such date (except as those representations and
warranties may be affected by the occurrence of events or transactions expressly
contemplated and permitted by this Agreement);

5.2.2Performance of Obligations — Seller shall have performed or complied with,
in all material respects, all its obligations, covenants and agreements under
this Agreement;

5.2.3Consents, Authorizations and Registrations — A shareholders' resolution of
Seller's shareholders and a supervisory board resolution of Purchaser's
Supervisory Board approving the completion of the transactions contemplated by
this Agreement shall have been obtained at or prior to the Delivery Date;
additionally, confirmation of the approval by the Board of Directors of Seller's
indirect parent company, Magna Entertainment Corp.

5.2.4No Actions Taken Restricting Sale — No action or proceeding in Austria
shall be pending or threatened by any person or governmental authority, to
enjoin, restrict or prohibit the purchase and sale of the Purchased Share
contemplated under this Agreement.

14

--------------------------------------------------------------------------------





5.3If any conditions set out in Sections 5.1 or 5.2 is not satisfied on or
before the Delivery Date, the Party entitled to the benefit of that condition
(the "First Party") may terminate this Agreement by notice in writing to the
other Party, and in that event the First Party shall be released from all
obligations under this Agreement, and unless the First Party can show that the
condition or conditions which have not been satisfied, and for which the First
Party has terminated this Agreement, are reasonably capable of being performed
or caused to be performed by the other Party, then the other Party shall also be
released from all obligations under this Agreement, except that the First Party
shall be entitled to waive compliance with any such conditions, obligations or
covenants in whole or in part without prejudice to any of its rights of
termination in the event of non-performance of any other condition, obligation
or covenant, in whole or in part.

5.4In case of termination of this Agreement pursuant to Section 5.3, all
commitments of the Parties hereunder shall terminate without any liabilities of
the Parties, except that each Party has the obligation to return to the other
Party all documents, working papers and other materials received from said Party
in connection with the transactions contemplated by the Agreement. The Parties
shall return said documents and other materials regardless whether the documents
and other materials had been received before or after the date of notarization
of the Agreement. Each Party undertakes to keep strictly confidential all
information obtained from the other Party in connection with the Agreement.


ARTICLE 6: CLOSING ARRANGEMENTS


6.1The Closing of this Agreement shall, without further action required from the
Parties (i.e. "Automatic Closing"), take place on the Delivery Date or on such
date thereafter, when the Purchase Price is effectively paid by Purchaser
to Seller.


ARTICLE 7: NOTICES


7.1All notices and other communications to be given under or by reason of this
Agreement shall be made in writing and shall be deemed to have been duly given
and received when delivered ad personam by courier, or by advance facsimile if
the original is couriered ad personam without undue delay thereafter, addressed
as follows:

15

--------------------------------------------------------------------------------



(a)   if to Seller:   Fontana Beteiligungs GmbH
attn of the Management Board
Magna Strasse 1
A-2522 Oberwaltersdorf
Austria
Tel.:    +43 2253 600 0
Fax:    +43 2253 600 595
(b)
 
if to the Buyer:
 
MAGNA STEYR Metalforming AG
attn of the Management Board
Magna Strasse 1
A-2522 Oberwaltersdorf
Austria
Tel.:    +43 2253 600 0
Fax:    +43 2253 600 599
 
 
with a copy to:
 
Magna Management AG
Baarerstrasse 16
6304 Zug
Switzerland
Tel:    +41 41 725 2727
Fax:    +41 41 725 2725

or to such other address or addresses as either Party may from time to time
designate as to itself by notice as provided herein.


ARTICLE 8: GENERAL


8.1The headings in the Agreement are for convenience only and shall not be
deemed to constitute a part hereof, nor shall they affect the construction or
interpretation of any provision of the Agreement.

8.2A waiver by any Party on any occasion of the terms or conditions of the
Agreement shall not be deemed to constitute a waiver by such Party of such term
or condition (or of any other term or condition) on any other occasion.

16

--------------------------------------------------------------------------------



8.3Each of the Parties hereto shall from time to time at the other's reasonable
request and expense, without further consideration, execute and deliver such
other instruments, transfers, conveyances and assignments and take all such
other actions as may be required to more effectively complete any matter
provided for herein.

8.4This Agreement shall ensure to the benefit of and be binding upon the Parties
hereto and their respective successors and assigns.

8.5This Agreement constitutes the entire agreement between the Parties and,
except as stated herein and in the instruments and documents to be executed and
delivered pursuant hereto, contains all of the representations and warranties of
the Parties. There are no oral representations or warranties between the
Parties. This Agreement may not be amended or modified in any respect except by
written instrument signed by the Parties.

8.6Should any provision of this Agreement or any subsequent amendment or
supplement hereto be or become ineffective, invalid or unenforceable, this shall
not affect the effectiveness, validity and enforceability of the remaining
provisions. In case of ineffectiveness, invalidity or unenforceability of one of
the provisions hereof, a provision which in its economic outcome comes as close
as possible to such provision and is neither ineffective nor invalid nor
unenforceable shall be deemed agreed upon by the Parties to this Agreement.

8.7Notarial Fees and commercial register fees in connection with the sale,
transfer and/or assignment of the Purchased Share to Seller shall be borne
by Seller.

8.8This Agreement shall be construed in accordance with the substantive laws of
Austria with the exclusion of the conflict of laws provisions and shall be
treated, in all respects, as an Austrian contract. Legal venue shall be Vienna.

8.9Except as required by mandatory law including the applicable securities laws,
no public announcements or press releases concerning the Agreement and/or the
transactions contemplated by this Agreement shall be made by either Party
without the prior written consent of the other Party.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the date
first set out above.

17

--------------------------------------------------------------------------------



   

--------------------------------------------------------------------------------

Fontana Beteiligungs GmbH
 
 


--------------------------------------------------------------------------------

MAGNA STEYR Metalforming AG
 
 
DORDA BRUGGER JORDIS Rechtsanwälte GmbH,
represented by Mr Stefan Günther, authorized free from the
prohibition of double-representation
by power of attorney signed by Mr Manfred Rottensteiner
 
 
/s/ Manfred Rottensetiner    

--------------------------------------------------------------------------------

Fontana Beteiligungs GmbH
 
 
DORDA BRUGGER JORDIS Rechtsanwälte GmbH,
represented by Mr Stefan Günther,
authorized free from the prohibition of
double-representation
by power of attorney signed by
Mr Manfred Remmel and Mr Klaus Rinnerberger
 
 
/s/ Manfred Remmel
 
 
/s/ Klaus Rinnerberger    

--------------------------------------------------------------------------------

MAGNA STEYR Metalforming AG

18

--------------------------------------------------------------------------------






SCHEDULE A


        The following capitalized terms have the following meanings ascribed
thereto:


Agreement:
 
this share purchase agreement.
Business:
 
the business operated by Subject Company under the name "Golf and Sports Club
Fontana".
Closing Financial
Statements:
 
The financial statements to be prepared and delivered by Purchaser to Seller as
provided in Section 2.6.
Delivery Date:
 
2 November 2006.
Demerger
Agreement:
 
The demerger and transfer agreement concluded between Seller and the Subject
Company on 26 September 2006 (attached hereto as Schedule C).
Demerger
Balance Sheet:
 
the demerger balance sheet of Seller as of 31 December 2005 (see Exhibit 3
to the Demerger Agreement).
Effective Date:
 
31 October 2006.
Net Working
Capital:
 
the value of accounts receivable plus inventories plus prepaid expenses, less
assumed liabilities.
Party:
 
either Seller or Purchaser, as the context requires, and "Parties" shall mean
Seller and Purchaser, collectively.
Purchase Price:
 
€ 13,218,290.25, subject to adjustment as provided in Section 2.4.


19

--------------------------------------------------------------------------------




Purchased Share:
 
the fully paid-in share-quota held by Fontana Beteiligungs GmbH, registered in
the Commercial Register of the State Court Wiener Neustadt under FN 186272 f,
Magna Strasse 1, 2522 Oberwaltersdorf, Austria, in Fontana
Sportveranstaltungs GmbH, registered in the Commercial Register of the State
Court Wiener Neustadt under FN 282640 y, with a nominal value of Euro 34,930.
Subject Company:
 
Fontana Sportveranstaltungs GmbH.

20

--------------------------------------------------------------------------------






SCHEDULE B


Net Working Capital as at 30 September 2006

21

--------------------------------------------------------------------------------






SCHEDULE C


Demerger and Transfer Agreement
as of 26 September 2006

22

--------------------------------------------------------------------------------





QuickLinks


SHARE PURCHASE AGREEMENT
ARTICLE 1: ACTION BY SELLER AND PURCHASER
ARTICLE 2: PURCHASE PRICE
ARTICLE 3: REPRESENTATIONS AND WARRANTIES
ARTICLE 4: SURVIVAL OF REPRESENTATIONS AND WARRANTIES
ARTICLE 5: CONDITIONS PRECEDENT
ARTICLE 6: CLOSING ARRANGEMENTS
ARTICLE 7: NOTICES
ARTICLE 8: GENERAL
SCHEDULE A
SCHEDULE B
SCHEDULE C
